Citation Nr: 0513197	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  01-06 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a left hip disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran had active military service from December 1966 to 
November 1969 and from February 1971 to November 1982.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In August 2003, the Board issued a decision awarding service 
connection for the veteran's right hip disability and 
remanding the issue of service connection for a left hip 
disability for further development.  The requested 
development has been completed and the case has been returned 
to the Board for further appellate review.  


FINDING OF FACT

Left hip disability was not present during active duty or 
manifested within one year of the veteran's discharge from 
service, nor is any current left hip disability etiologically 
related to service.  


CONCLUSION OF LAW

A left hip disability was not incurred in or aggravated by 
active duty, and the incurrence or aggravation of arthritis 
of the left hip during active duty may not be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law and codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In 
additions, regulations implementing the VCAA were published 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2004).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to inform the claimant to submit any 
pertinent evidence in the claimant's possession.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the plain language of 38 U.S.C.A. § 5103(a) (West 2002), 
requires that notice to a claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after," VA 
receives a complete or substantially complete application for 
VA-administered benefits.  Id. at 119.  The Court further 
held that VA failed to demonstrate that, "lack of such a 
pre-AOJ-decision notice was not prejudicial to the appellant, 
see 38 U.S.C.A. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall  .  .  . take due 
account of the rule of prejudicial error")."  Id at 121.  
However, the Court also stated that the failure to provide to 
provide such notice in connection with adjudications prior to 
enactment of the VCAA was not error and that in such cases, 
the claimant is entitled to "VCAA-content complying notice 
and proper subsequent VA process."  Id. at 120.

In the present case, the veteran was provided with the notice 
required by the VCAA and the implementing regulations by 
letters dated in February 2001, April 2004, and August 2004, 
prior to the February 2005 supplemental statement of the 
case.  The veteran was informed of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf.  
Although the RO did not specifically inform the veteran to 
submit any pertinent evidence in his possession, it informed 
him of the evidence required to substantiate his claim, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide the RO with the information necessary for 
the RO to obtain such evidence on his behalf.  Therefore, the 
Board believes that he was on notice of the fact that he 
should submit any pertinent evidence in his possession.  

Moreover, all pertinent, available evidence pertaining to the 
veteran's claim has been obtained and the veteran has been 
afforded several VA examinations.  In May 2004 and March 
2005, the veteran reported that he had no additional evidence 
to submit.  Neither the veteran nor her representative has 
identified any additional evidence that could be obtained to 
substantiate his claim.  

In sum, the Board is of the opinion that any deficiencies in 
the development and consideration of this claim by the RO are 
not of sufficient significance to warrant another remand and 
further delay of the appellate process.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Factual Background

The veteran's service medical records indicate that he was 
diagnosed with right trochanteric bursitis in August 1981. 
The veteran complained of pain with abduction and adduction 
and tight hamstring over the trochanteric area.  Moist heat 
ultrasound was prescribed.  On discharge the veteran endorsed 
swollen or painful joints.

At a VA examination in March 1983, the veteran reported no 
complaints regarding his hips.  The examination did not 
address the veteran's hips and no diagnosis with regard to 
his hips was made.

The veteran submitted a claim of entitlement to service 
connection for a hip condition in June 2000.  He stated that 
the condition had become worse since his last VA examination.  
Although a VA orthopedic examination was conducted in August 
2000, the veteran's hips were not assessed.

A further VA orthopedic examination was carried out in March 
2001.  The veteran reported that he had begun to experience 
problems with his hips in 1980.  He stated that his left hip 
would lock up.  The examiner noted tenderness to the 
trochanteric bursa, with no tenderness along the 
intertrochanteric band.  The assessment was mechanical left 
hip pain with no evidence of severe arthritis.  X-rays 
revealed minimal degenerative joint disease of the left hip.  
In an April 2001 addendum, the examiner indicated that he did 
not have a sound medical diagnosis for the veteran's 
mechanical left hip pain.

In his substantive appeal, the veteran maintained that the 
joint problems in his lower body dated to November 1973, when 
he was required to run in combat boots three times per week.  
He stated that not all of the problems he had were so painful 
that he sought treatment, but that he had experienced trouble 
with his hips, feet, knees, ankles and lower back since 1979.

Pursuant to development ordered by the Board, a VA 
examination was conducted in July 2003.  The veteran reported 
current complaints pertaining to his hips.  He indicated that 
he had been treated for one of his hips in service but did 
not remember which one.  He indicated that although he had 
been experiencing pain during service, he did not report it 
for fear of being put on profile.  He noted that he worked as 
an emergency technical advisor for the Air Force and that his 
hip disability interfered with his ability to stoop and bend.  
On physical examination, the veteran ambulated slowly and had 
some difficulty arising from the chair.  There was pain on 
range of motion bilaterally.  X-rays disclosed degenerative 
joint disease.  The assessment was bilateral chronic hip 
strain with limitation of function due to pain.  The examiner 
opined that the veteran's right hip disability originated 
during service or was otherwise etiologically related to 
service.  The examiner could not find any evidence to link 
the left-sided hip pain to any of the veteran's service 
medical records.  

The veteran was afforded additional VA examinations in 
September 2004 and February 2005.  In September 2004, he 
reported an injury to his left heel during service.  
According to the veteran, due to limited weight bearing on 
his left hip, he started having problems with right hip pain 
and was found to have right trochanteric bursitis.  He 
reported that his left hip began bothering him in 1983, 
within one year after separation from active duty.  At that 
time, he started to note locking of his left hip with pain 
upon attempts to move.  This would occur at any time with 
simple walking and turning the wrong way.  No swelling was 
noted.  The pain was located in the posterior hip and was 
described as a sharp pain.  Just getting out of his car would 
hurt his hip.  Climbing a flight of stairs would cause 
exacerbation.  Once he began experiencing pain, the pain 
would last all day.  An assessment of mild osteoarthritis of 
the hips was rendered.

During examination in February 2005, he reported continued 
daily pain worsened by walking, climbing, and squatting.  He 
noted no locking, but had decreased endurance and instability 
at times.  He had exacerbations caused by climbing stairs.  
Mild osteoarthritis of the left hip with pain and limitation 
of motion was diagnosed.  The pain and limitations of 
movement appeared to the examiner to be out of proportion to 
the degree of osteoarthritis noted on X-ray.  The examiner 
noted that the subtle findings of osteoarthritis of the left 
hip were consistent with normal aging, wear, and tear.  The 
examiner was otherwise unable to determine the exact etiology 
of this arthritis without resorting to mere speculation.  The 
examination report indicates that the examiner reviewed the 
veteran's claims folder in conjunction with the examination.

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  

Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d). 

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran's service medical records are silent for any 
complaint, treatment, or diagnosis of a left hip disability, 
and there is no post-service medical evidence suggesting that 
any left hip disorder was present within one year of the 
veteran's final discharge from service, or suggesting that 
any current left hip disability is etiologically related to 
service.  Moreover, the February 2005 examiner concluded that 
the veteran's osteoarthritis of the left hip was consistent 
with normal aging, wear, and tear.  The examiner could not 
link the disability to service or provide further opinion as 
to do so would result in mere speculation.  

In essence, the evidence of the presence of a left hip 
disability within one year of the veteran's discharge from 
service or of a nexus between the veteran's current left hip 
disability and his military service is limited to the 
veteran's own statements.  The veteran's lay assertions 
concerning matters requiring matters requiring medical 
expertise are of no probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, the Board 
must conclude that the preponderance of the evidence is 
against the veteran's claim.  


	ORDER

Service connection for a left hip disability is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


